Exhibit 10.8

EXECUTION VERSION

DIP FINANCING INTERCREDITOR AGREEMENT

This DIP FINANCING INTERCREDITOR AGREEMENT (this “Agreement”) dated as of
April 15, 2014 is among (i) JPMORGAN CHASE BANK, N.A., as administrative and
collateral agent for the ABL Secured Parties referred to herein (in such
capacity, the “ABL Agent”), (ii) JPMORGAN CHASE BANK, N.A., as administrative
and collateral agent for the Term Loan Secured Parties referred to herein (in
such capacity, the “Term Loan Agent”, and together with the ABL Agent, the “DIP
Agents”) and (iii) MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC. and each of its
subsidiaries signatory hereto (collectively, the “Grantors”).

WHEREAS, on April 13, 2014, each of the Grantors filed voluntary petitions with
the Bankruptcy Court (as such term and each other capitalized term used but not
defined in these recitals is defined in Section 1 below) commencing their
respective cases that are pending under chapter 11 of the Bankruptcy Code (the
“Cases”);

WHEREAS, on April 14, 2014, the Bankruptcy Court entered the Interim Order
approving the DIP ABL Facility and the DIP Term Loan Facility, and providing,
among other things, that the obligations under the Facilities shall be secured
by fully perfected security interests in and Liens upon all pre-and
post-petition property held by any Grantor (limited, in the case of any Grantor
that is the direct parent of a foreign subsidiary, to no more than 65% of equity
interests of such direct foreign subsidiaries), whether existing on the Petition
Date or thereafter acquired, including any cash and any investments of such
cash, inventory, accounts receivable, other rights to payment whether arising
before or after the Petition Date, contracts, properties, plants, equipment,
general intangibles, documents, instruments, interest in leaseholds, real
properties, patents, copyrights, trademarks, trade names, other intellectual
property, equity interests, and the proceeds of all of the foregoing and,
subject to and effective upon entry of the Final Order, the Avoidance Proceeds;

WHEREAS, the respective priorities of the Secured Parties on all or any part of
the Collateral are as set forth in the Orders;

WHEREAS, concurrently with the entering into of this Agreement, each of the
Grantors has entered into (i) that certain Senior Secured Debtor-in-Possession
and Exit Amended and Restated Asset-Based Revolving Credit Agreement, dated as
of April 15, 2014 (the “DIP ABL Agreement”), among Momentive Performance
Materials USA Inc. as a borrower, Momentive Performance Materials GmbH as a
non-Debtor borrower, Momentive Performance Materials Quartz GmbH as a non-Debtor
borrower and Momentive Performance Materials Nova Scotia ULC as a non-Debtor
borrower, the Grantors party thereto in their capacity as guarantors, the ABL
Agent as administrative and collateral agent, and the lenders party thereto,
which agreement amends and restates the Prepetition Credit Agreement (as defined
in the DIP ABL Agreement) and (ii) that certain Senior Secured
Debtor-in-Possession Term Loan Agreement, dated as of April 15, 2014 (the “DIP
Term Loan Agreement” and, together with the DIP ABL Agreement, the “DIP Credit
Agreements”), among Momentive Performance Materials USA Inc. as the borrower,
the Grantors party thereto in their capacity as guarantors, the Term Loan Agent
as administrative and collateral agent, and the lenders party thereto;



--------------------------------------------------------------------------------

WHEREAS, to further evidence the Liens granted pursuant to the Orders to secure
the Secured Obligations, (i) the Grantors and the ABL Agent entered into that
certain Collateral Agreement, dated as of April 24, 2013 (the “ABL Security
Agreement”), securing the obligations of such Grantors in respect of the DIP ABL
Facility and (ii) the Grantors and the Term Loan Agent entered into that certain
Collateral Agreement, dated as of April 15, 2014 (the “Term Loan Security
Agreement”), securing the obligations of such Grantors in respect of the DIP
Term Loan Facility;

WHEREAS, certain non-Debtor Affiliates of the Grantors have pledged certain
foreign assets as collateral to secure their obligations under the DIP ABL
Facility and such foreign collateral is not securing any of the obligations
under the DIP Term Loan Agreement and, therefore, is not Common Collateral
governed by this Agreement;

WHEREAS, the ABL Secured Parties and the Term Loan Secured Parties have
different Lien priorities with respect to the different Types of Common
Collateral that are subject to the Liens granted under the Collateral Documents
and the Orders; and

WHEREAS, it is a condition to effectiveness of the DIP Credit Agreements that
the parties hereto enter into this Agreement to confirm the relative rights and
priorities of the Secured Parties set forth in the Orders in the different Types
of Common Collateral.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties hereto hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“ABL Agent” has the meaning set forth in the preamble to this Agreement.

“ABL Collateral Documents” means the ABL Security Agreement and each other
mortgage, collateral assignment, security agreement, pledge agreement,
reaffirmation agreement or other collateral or security agreement executed and
delivered by any Grantor in connection with any Lien securing any obligation
under or in respect of the DIP ABL Facility.

“ABL Discharge Date” means, subject to Section 2.7(b), the date upon which there
has been (a) payment in full in cash of the principal of and interest and
premium, if any, on all loans outstanding under the ABL Loan Documents,
(b) payment in full in cash of all other ABL Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (which, for avoidance of doubt, does not include
contingent indemnification and similar obligations as to which no claim for
payment has at the time been made), (c) cancellation of or the entry into
arrangements reasonably satisfactory to the ABL Agent and the applicable issuing
bank with respect to all letters of credit issued and outstanding under the DIP
ABL Agreement and (d) termination or expiration of all commitments to lend and
all obligations to issue or extend letters of credit under the DIP ABL
Agreement.

 

2



--------------------------------------------------------------------------------

“ABL Loan Documents” means the DIP ABL Agreement, the ABL Collateral Documents
and all other Loan Documents (as defined in the DIP ABL Agreement) executed and
delivered by any Grantor in connection with the foregoing and this Agreement.

“ABL Obligations” means all Obligations arising under the ABL Loan Documents.

“ABL-Priority Collateral” means any and all of the following Common Collateral
now owned or at any time hereafter acquired by any Grantor to the extent a
security interest in such Common Collateral has been or may hereafter be granted
to the ABL Agent under the ABL Collateral Documents or the Orders: (a) all
Accounts; (b) all Inventory; (c) to the extent evidencing, governing, securing
or otherwise related to the items referred to in the preceding clauses (a) and
(b), all (i) General Intangibles, (ii) Chattel Paper, (iii) Instruments and
(iv) Documents; (d) all Payment Intangibles (including corporate tax refunds),
other than any Payment Intangibles that represent tax refunds in respect of or
otherwise related to Real Estate Assets, Fixtures or Equipment; (e) all payments
received from Grantors’ credit card clearing houses and processors or otherwise
in respect of all credit card charges for sales of inventory by the Grantors;
(f) all collection accounts, deposit accounts, securities accounts and commodity
accounts and any cash or other assets in any such accounts (other than
separately identified cash proceeds of Non-ABL Priority Collateral) and
securities entitlements and other rights with respect thereto; (g) to the extent
relating to any of the items referred to in the preceding clauses (a) through
(f) constituting ABL-Priority Collateral, all Supporting Obligations and
letter-of-credit rights; (h) all books and records related to the foregoing; and
(i) all products and proceeds of any and all of the foregoing in whatever form
received, including proceeds of insurance policies related to Inventory of any
Grantor and business interruption insurance (in each case, except to the extent
constituting proceeds of Non-ABL Priority Collateral). All capitalized terms
used in this definition and not defined elsewhere in this Agreement have the
meanings assigned to them in the UCC. The ABL-Priority Collateral and the
Non-ABL Priority Collateral include the Avoidance Proceeds on an equal and
ratable basis.

“ABL Secured Party” means the ABL Agent and each other holder of an ABL
Obligation, including each lender party to the DIP ABL Agreement.

“ABL Security Agreement” has the meaning set forth in the preamble to this
Agreement.

“Affiliate” has the meaning set forth in the DIP Credit Agreements.

“Avoidance Actions” shall mean the Grantors’ claims and causes of action under
chapter 5 of the Bankruptcy Code.

“Avoidance Proceeds” shall mean all proceeds of any Avoidance Action.

“Bankruptcy Code” means the title 11 of the United States Code (11 U.S.C. §§ 101
et seq.), as amended from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having jurisdiction over the Cases from
time to time.

 

3



--------------------------------------------------------------------------------

“Cases” has the meaning set forth in the preamble to this Agreement.

“Cash Collateral” has the meaning specified in the Orders.

“Collateral Documents” means the ABL Collateral Documents and the Term Loan
Collateral Documents.

“Common Collateral” means, collectively, all property and assets of the Grantors
that are subject to the Liens granted pursuant to the Orders and the Collateral
Documents to secure the ABL Obligations and the Term Loan Obligations.

“Debtors” means the debtors in the Cases.

“Default Remedies” means all rights and remedies of any Secured Party in respect
of any Common Collateral, whether arising pursuant to the DIP Credit Agreements,
the Collateral Documents, the Orders or applicable law, the exercise of which is
contingent upon the occurrence and continuation of an Event of Default (as
defined in either of the DIP Credit Agreements) under the applicable DIP Credit
Agreement and the terms of the Orders.

“DIP ABL Agreement” has the meaning set forth in the preamble to this Agreement.

“DIP ABL Facility” has the meaning set forth in the Orders.

“DIP Agents” has the meaning set forth in the preamble to this Agreement.

“DIP Credit Agreements” has the meaning set forth in the preamble to this
Agreement.

“DIP Term Loan Agreement” has the meaning set forth in the preamble to this
Agreement.

“DIP Term Loan Facility” has the meaning set forth in the Orders.

“Discharge” or “Discharged” has the meaning described in the definitions of ABL
Discharge Date or Term Loan Discharge Date, as applicable.

“Discharge Date” means the ABL Discharge Date or the Term Loan Discharge Date,
as the context may require.

“Disposition” means any sale, lease, exchange, transfer, other disposition or
realization of any property of any Grantor.

“Facilities” means, collectively, the DIP ABL Facility and the DIP Term Loan
Facility.

“Final Order” has the meaning set forth in the Interim Order.

“First Priority Obligations” means (i) with respect to any ABL-Priority
Collateral, the ABL Obligations and (ii) with respect to any Non-ABL Priority
Collateral, the Term Loan Obligations.

 

4



--------------------------------------------------------------------------------

“First Priority Secured Party” means (i) with respect to any ABL-Priority
Collateral, any of the ABL Secured Parties and (ii) with respect to any Non-ABL
Priority Collateral, any of the Term Loan Secured Parties.

“Grantors” has the meaning set forth in the preamble to this Agreement.

“Interim Order” means the “Interim Order under 11 U.S.C. §§ 105, 361, 362,
363(c), 363(d), 364(c), 364(d), 364(e) and 507 and Bankruptcy Rules 2002, 4001
and 9014 (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
Authorizing the Debtors to Use Cash Collateral, (III) Granting Adequate
Protection to Prepetition Secured Lenders and (IV) Scheduling a Final Hearing
Pursuant to Bankruptcy Rules 4001(b) and (c)” entered by the Bankruptcy Court on
April 14, 2014.

“Lien” has the meaning set forth in the DIP Credit Agreements.

“Loan Documents” means, collectively, the ABL Loan Documents and the Term Loan
Documents.

“Non-ABL Priority Collateral” means any and all of the following Common
Collateral now owned or at any time hereafter acquired by the any Grantor to the
extent a security interest in such Common Collateral has been or may hereafter
be granted to the Term Loan Secured Parties under the Term Loan Collateral
Documents or the Orders: (a) all Real Estate Assets, Fixtures and Equipment;
(b) all intellectual property; (c) all equity interests in each Grantor’s
subsidiaries (limited, in the case of any Grantor that is the direct parent of a
foreign subsidiary, to no more than 65% of the equity interests of such direct
foreign subsidiaries); (d) all General Intangibles, Chattel Paper, Instruments
and Documents (other than General Intangibles, Chattel Paper, Instruments and
Documents that are ABL-Priority Collateral); (e) all Payment Intangibles that
represent tax refunds in respect of or otherwise relate to Real Estate Assets,
Fixtures or Equipment; (f) all intercompany indebtedness of the Grantors and
their subsidiaries; (g) all permits and licenses related to any of the foregoing
(including any permits or licenses related to the ownership or operation of Real
Estate Assets, Fixtures or Equipment of any Grantor); (h) all proceeds of
insurance policies (excluding any such proceeds that relate to ABL-Priority
Collateral); (i) all books and records related to the foregoing and not relating
to ABL-Priority Collateral; (j) all products and proceeds of any and all of the
foregoing (other than any such proceeds that are ABL-Priority Collateral); and
(k) all other Common Collateral not constituting ABL-Priority Collateral. All
capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the UCC. The ABL-Priority
Collateral and the Non-ABL Priority Collateral include the Avoidance Proceeds on
an equal and ratable basis.

“Obligation” means any payment obligation which is secured, or which purports to
be secured, pursuant to any Loan Document.

“Orders” means the Interim Order and the Final Order.

“Person” has the meaning set forth in the DIP Credit Agreements.

“Petition Date” means April 13, 2014.

 

5



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.

“Second Priority Obligations” means (i) with respect to any ABL-Priority
Collateral, the Term Loan Obligations and (ii) with respect to any Non-ABL
Priority Collateral, the ABL Obligations.

“Second Priority Secured Parties” means (i) with respect to any ABL-Priority
Collateral, any of the Term Loan Secured Parties and (ii) with respect to any
Non-ABL Priority Collateral, any of the ABL Secured Parties.

“Secured Obligations” means the ABL Obligations and the Term Loan Obligations.

“Secured Parties” means the ABL Secured Parties and the Term Loan Secured
Parties.

“Term Loan Agent” has the meaning set forth in the preamble to this Agreement.

“Term Loan Collateral Documents” means the Term Loan Security Agreement and each
other mortgage, collateral assignment, security agreement, pledge agreement or
other collateral or security agreement executed and delivered by the Grantors in
connection with any Lien securing any obligation under or in respect of the DIP
Term Loan Agreement.

“Term Loan Discharge Date” means, subject to Section 2.7(b), the date upon which
there has been (a) payment in full in cash of the principal of and interest and
premium, if any, on all loans outstanding under the Term Loan Documents,
(b) payment in full in cash of all other Term Loan Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (which, for avoidance of doubt, does not include
contingent indemnification and similar obligations as to which no claim for
payment has at the time been made), and (c) termination or expiration of all
commitments to lend under the DIP Term Loan Agreement.

“Term Loan Documents” means the DIP Term Loan Agreement, the Term Loan
Collateral Documents and all other Loan Documents (as defined in the DIP Term
Loan Agreement) executed and delivered by any Grantor in connection with the
foregoing and this Agreement.

“Term Loan Obligations” means all Obligations arising under the Term Loan
Documents.

“Term Loan Secured Party” means the Term Loan Agent and any holder from time to
time of Term Loan Obligations, including any lender party to the Term Loan
Agreement.

“Term Loan Security Agreement” has the meaning set forth in the preamble to this
Agreement.

“Type” means either (i) ABL-Priority Collateral or (ii) Non-ABL Priority
Collateral, as the case may be.

 

6



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” means the United States of America.

1.2 Terms Generally. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (but subject to Section 6.1), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof’ and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
word “property” shall be construed to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (f) all references herein to a “violation of this Agreement”
shall include any action or failure to act that breaches the express terms of
this Agreement, including any failure to honor a consent granted or waiver
provided for in this Agreement.

Section 2. Priorities.

2.1 Lien Priorities. Each of the Secured Parties hereby covenants and agrees
that:

(a) In accordance with the Orders, any and all Liens securing Second Priority
Obligations with respect to Common Collateral of the applicable Type now
existing or hereafter created or arising, regardless of how acquired, whether by
grant, pursuant to the Orders, statute, operation of law, subrogation or
otherwise, are expressly junior to any and all Liens securing First Priority
Obligations with respect to such Common Collateral now existing or hereafter
created or arising, notwithstanding (i) anything to the contrary contained in
any agreement or filing to which any Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
and (ii) any provision of the UCC or any applicable law or any other
circumstance whatsoever.

(b) Each Second Priority Secured Party (i) shall be deemed to have consented to
any sale by the First Priority Secured Parties, upon exercise of its Default
Remedies, of any Common Collateral of the Type securing the First Priority
Obligations and (ii) agrees that without the consent of the First Priority
Secured Parties, it will not use or apply all or any part of the Second Priority
Obligations to bidding on, or making settlement or payment for any Common
Collateral of the Type securing the Second Priority Obligations, unless the
First Lien Obligations are Discharged. It is understood that nothing in this
clause (b) is intended to prohibit any Second Priority Secured Party from
exercising any rights expressly granted to it under this Agreement.

 

7



--------------------------------------------------------------------------------

(c) (i) Each ABL Secured Party agrees that until the Term Loan Discharge Date
shall have occurred, it shall not exercise any Default Remedy, direct or
indirect, against any Non-ABL Priority Collateral without the prior written
consent of the Term Loan Agent and (ii) each Term Loan Secured Party agrees that
until the ABL Discharge Date shall have occurred, it shall not exercise any
Default Remedy, direct or indirect, against any ABL-Priority Collateral without
the prior written consent of the ABL Agent.

(d) It is understood that Sections 2.1(b) and (c) do not restrict the DIP Agent
for the Second Priority Secured Parties from taking any action (not adverse to
the prior Liens securing the First Priority Obligations, or the rights of the
DIP Agent for the First Priority Secured Parties to exercise remedies in respect
thereof) in order to preserve, perfect or protect its Lien on the Common
Collateral securing the Second Priority Secured Parties or in furtherance of its
rights under the Orders or this Agreement.

(e) Notwithstanding anything to the contrary in this Agreement, the Liens of the
ABL Secured Parties and the Term Loan Secured Parties on the Avoidance Proceeds
shall have equal priority and none of the provisions in this Agreement
subordinating or otherwise limiting any Secured Parties’ rights and remedies
with respect to the Common Collateral shall be applicable with respect to the
Liens on the Avoidance Proceeds. Any Avoidance Proceeds received by the First
Priority Secured Parties or the Second Priority Secured Parties shall be applied
among the ABL Secured Parties and the Term Loan Secured Parties ratably and on a
pari passu basis notwithstanding Section 4.

2.2 Prohibition On Contesting Liens. Each of the ABL Agent, for itself and on
behalf of the ABL Secured Parties, and the Term Loan Agent, for itself and on
behalf of the Term Loan Secured Parties, agrees that it will not, and hereby
waives any right to, contest or support any other Person in contesting, in any
proceeding, the priority, validity or enforceability of any Lien securing Term
Loan Obligations or any Lien securing ABL Obligations, as the case may be;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any Secured Party to enforce this Agreement.

2.3 No New Liens. The parties hereto agree that, so long as the repayment in
full in cash of the First Priority Obligations has not occurred, none of the
Grantors shall (a) grant or permit any additional Liens on any asset to secure
any Second Priority Obligation unless it has granted, or concurrently therewith
grants, a Lien on such asset to secure the First Priority Obligations or
(b) grant or permit any additional Liens on any asset to secure any First
Priority Obligations unless it has granted, or concurrently therewith grants, a
Lien on such asset to secure the Second Priority Obligations, with each such
Lien to be subject to the provisions of this Agreement. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to the Secured
Parties, the Secured Party to whom such Lien shall have been granted shall,
without the need for any further consent of any party to any Loan Document and
notwithstanding anything to the contrary in any other Loan Document, be deemed
to hold and have held such Lien for the benefit of all Secured Parties as
security for all Secured Obligations, subject to the priorities set forth in
Section 2.1.

 

8



--------------------------------------------------------------------------------

2.4 Automatic Release of Liens Securing Second Priority Obligations. If, in
connection with the enforcement or exercise of any Default Remedies with respect
to the Common Collateral, including any Disposition of Common Collateral, the
DIP Agent for the First Priority Secured Parties, for itself and on behalf of
the First Priority Secured Parties, releases any of the Liens securing First
Priority Obligations, the Liens securing Second Priority Obligations on such
Common Collateral (but not in any proceeds thereof), shall be automatically,
unconditionally and simultaneously released, and the DIP Agent for the Second
Priority Secured Parties shall, for itself and on behalf of the other Second
Priority Secured Parties, promptly execute and deliver to the DIP Agent for the
First Priority Secured Parties (or to another Person upon the instruction of
such DIP Agent) such termination statements, releases and other documents as the
DIP Agent for the First Priority Secured Parties may reasonably request to
effectively confirm such release.

2.5 Nature of ABL Obligations; Priority Not Affected. The Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, acknowledges that the ABL
Obligations are revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be repaid and reborrowed
without affecting the provisions hereof. The priorities provided in Section 2.1
shall not be altered or otherwise affected by any amendment, modification,
supplement or extension of any Secured Obligation, in each case that is
permitted under this Agreement, or by repayment and reborrowing under the DIP
ABL Facility.

2.6 Agreements Regarding Actions to Perfect Liens; Turnover of Common
Collateral. Each DIP Agent hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the UCC) over Common Collateral, such possession or control is
for the benefit of all of the Secured Parties. Upon the applicable Discharge
Date, the ABL Agent (in the case of the ABL Discharge Date) or the Term Loan
Agent (in the case of the Term Loan Discharge Date) shall take such steps, and
execute such documents, agreements and instruments, as the DIP Agent
representing the next most senior class of Secured Obligations may reasonably
request to deliver physical possession or control of the applicable Common
Collateral to such DIP Agent.

2.7 Reinstatement; Refinancing.

(a) If, in the Cases or otherwise, all or part of any payment with respect to
the First Priority Obligations or Second Priority Obligations previously made
shall be rescinded for any reason whatsoever, then the First Priority
Obligations or Second Priority Obligations, as applicable, shall be reinstated
to the extent of the amount so rescinded and, if theretofore terminated, this
Agreement shall be reinstated in full force and effect and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties provided for in
the Orders and this Agreement.

(b) Subject to the limitations set forth in the Orders or the Loan Documents,
during the Cases, the DIP ABL Facility or the DIP Term Loan Facility may be
refinanced or replaced from time to time with additional debtor-in-possession
revolving or term loan financing facilities, as applicable, without affecting
the priorities set forth in Section 2.1 or the provisions of this Agreement
defining the relative rights of the ABL Secured Parties and the Term Loan
Secured Parties, and such refinancing or replacement facilities shall be deemed
ABL Obligations or Term Loan Obligations hereunder, as applicable.

 

9



--------------------------------------------------------------------------------

Section 3. Actions Upon Breach. Should any Second Priority Secured Party with
respect to a certain Type of Common Collateral (or any agent or other
representative thereof) in any way take, attempt to or threaten to take any
action with respect to the Common Collateral (including any attempt to enforce
any remedy on the Common Collateral) in violation of this Agreement, or fail to
take any action required by this Agreement or consistent with the Orders, any
First Priority Secured Party with respect to, that same Type of Common
Collateral (in its or their own name or in the name of one or more of the
Grantors) may obtain relief against such Second Priority Secured Party or agent
or other representative thereof, by injunction, specific performance and/or
other appropriate equitable relief in the Bankruptcy Court or any other court of
competent jurisdiction.

Section 4. Application of Proceeds of Common Collateral. Subject to
Section 2.1(e), all cash proceeds received by either DIP Agent in respect of any
exercise of Default Remedies with respect to all or any part of the Common
Collateral shall promptly be applied to the Secured Obligations in accordance
with the following order of priority:

First: to the DIP Agent for the First Priority Secured Parties with respect to
such Common Collateral, to be applied to the expenses of such Disposition of
Common Collateral, including reasonable compensation to agents of and counsel
for such DIP Agent, and all expenses, liabilities and advances incurred or made
by such DIP Agent in connection therewith;

Second: to such DIP Agent to be applied to the repayment of First Priority
Obligations then outstanding with respect to such Common Collateral whether or
not then due and payable (including without limitation amounts required to cash
collateralize undrawn letters of credit and other contingent obligations then
outstanding that are First Priority Obligations, if any, in accordance with the
terms of the applicable Credit Agreement) until the First Priority Obligations
with respect to such Common Collateral are repaid and satisfied in full;

Third: to such DIP Agent to be applied to the repayment of the Second Priority
Obligations then outstanding with respect to such Common Collateral whether or
not then due and payable (including without limitation amounts required to cash
collateralize undrawn letters of credit and other contingent obligations then
outstanding that are Second Priority Obligations, in accordance with the terms
of the applicable Credit Agreement) until the Second Priority Obligations with
respect to such Common Collateral are repaid and satisfied in full;

Fourth: any surplus then remaining shall be paid to the applicable Grantor or
its successors or assigns or to whomsoever may be lawfully entitled to receive
the same, including pursuant to the Orders.

 

10



--------------------------------------------------------------------------------

Any proceeds of Common Collateral that may be received by any Second Priority
Secured Party in violation of this Agreement shall be segregated and held in
trust and promptly paid over to the DIP Agent for the First Priority Secured
Parties for the benefit of the First Priority Secured Parties, in the same form
as received, with any necessary endorsements and each Second Priority Secured
Party hereby authorizes each of the DIP Agents to make such endorsements as
agent for such Second Priority Secured Party (which authorization, being coupled
with an interest, is irrevocable).

Section 5. No Warranties or Liability.

(a) The Term Loan Agent and the ABL Agent acknowledge and agree that neither has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any Loan Document.

(b) The ABL Agent agrees that Term Loan Agent shall have no liability to the ABL
Agent or any ABL Secured Party, and hereby waives any claim against the Term
Loan Agent, arising out of any and all actions which the Term Loan Agent or the
Term Loan Secured Parties may take or permit or omit to take with respect to
(i) the Loan Documents (other than this Agreement), (ii) the collection of the
Term Loan Obligations or (iii) the maintenance of, the preservation of, the
foreclosure upon or the Disposition of any Non-ABL Priority Collateral.

(c) The Term Loan Agent agrees that the ABL Agent shall have no liability to the
Term Loan Agent or any Term Loan Secured Party, and hereby waives any claim
against the ABL Agent, arising out of any and all actions which the ABL Agent or
the ABL Secured Parties may take or permit or omit to take with respect to
(i) the Loan Documents (other than this Agreement), (ii) the collection of the
ABL Obligations or (iii) the maintenance of, the preservation of, the
foreclosure upon or the Disposition of any ABL-Priority Collateral.

Section 6. Miscellaneous.

6.1 Matters Relating to Loan Documents. The Loan Documents may be amended,
supplemented, waived or otherwise modified in accordance with their terms;
provided, however, that without the consent of each of the DIP Agents, no Loan
Documents may be amended, supplemented, modified or waived to the extent any
such amendment, supplement, modification or waiver would be materially
inconsistent with any of the terms of this Agreement or the Orders (each of the
parties hereto agreeing that the incurrence of any incremental facility loans
(and any related amendments, supplements, modifications or waivers) permitted by
the respective DIP Credit Agreements (as in effect as of the date hereof) shall
not constitute an amendment, supplement, modification or waiver that would be
materially inconsistent with the terms of this Agreement or the Orders).

6.2 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any other Loan Document, the provisions of this
Agreement shall govern. In the event of any conflict between the provisions of
this Agreement and the provisions of the Orders, the provisions of the Orders
shall govern.

 

11



--------------------------------------------------------------------------------

6.3 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the later of
the ABL Discharge Date and the Term Loan Discharge Date; provided the provisions
of Section 2.6 hereof shall continue to be effective until all of the
obligations to take action on and after the applicable Discharge Date shall be
complete. This is a continuing agreement and the Secured Parties may continue,
at any time and without notice to the other parties hereto, to extend credit and
other financial accommodations, lend monies and provide indebtedness to, or for
the benefit of, the Grantors under the DIP Credit Agreements.

6.4 Amendments; Waivers. No amendment or modification of any of the provisions
of this Agreement shall be effective unless the same shall be in writing and
signed by each DIP Agent on behalf of the Secured Parties and to the extent any
such amendment or modification shall alter the rights or obligations of any
Grantor, the Grantors.

6.5 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE BANKRUPTCY
COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM)
JURISDICTION, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK;

(ii) WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO;

(iii) CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) UNDER THE LOAN DOCUMENTS;

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

12



--------------------------------------------------------------------------------

(v) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SUBSECTION ANY CONSEQUENTIAL OR PUNITIVE DAMAGES.

6.6 Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).

6.7 Notices. Unless otherwise specifically provided herein, all notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by facsimile or
electronic communication equipment of the sender, or on the date five
(5) business days after dispatch by certified or registered mail if mailed.

6.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the Secured Parties and
their respective successors and assigns, and nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Common Collateral.

6.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

6.10 Severability. If any provision of this Agreement is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions of this Agreement shall remain in full force and effect
in such jurisdiction and shall be liberally construed in favor of the DIP Agents
and the Secured Parties in order to carry out the intentions of the parties
thereto as nearly as may be possible and (ii) the invalidity or unenforceability
of such provision in such jurisdiction shall not affect the validity or
enforceability thereof in any other jurisdiction.

6.11 Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

 

13



--------------------------------------------------------------------------------

6.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Secured Parties. None of the Grantors or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement. Nothing in this Agreement is intended to or shall
impair the obligations of the Grantors, which are absolute and unconditional, to
pay the ABL Obligations and the Term Loan Obligations as and when the same shall
become due and payable in accordance with their terms.

6.13 Grantor Consent. By their respective signatures below, the Grantors consent
to this Agreement, and accept the benefits of and agree to be bound by the
provisions of Sections 2.3 and 4.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

JPMORGAN CHASE BANK, N.A., as ABL Agent By:  

/s/ Charles O. Freedgood

Name:   Charles O. Freedgood Title:   Managing Director

JPMORGAN CHASE BANK, N.A.,

as Term Loan Agent

By:  

/s/ Charles O. Freedgood

Name:   Charles O. Freedgood Title:   Managing Director

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

MOMENTIVE PERFORMANCE

MATERIALS HOLDINGS INC.

By:  

/s/ William H. Carter

Name:   William H. Carter Title:  

Executive Vice President and

Chief Financial Officer

MOMENTIVE PERFORMANCE

MATERIALS INC.

By:  

/s/ William H. Carter

Name:   William H. Carter Title:  

Executive Vice President and

Chief Financial Officer

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE

MATERIALS USA INC.

By:  

/s/ George F. Knight

Name:   George F. Knight Title:  

Senior Vice President and

Treasurer

MOMENTIVE PERFORMANCE

MATERIALS WORLDWIDE INC.

By:  

/s/ George F. Knight

Name:  

George F. Knight

Title:  

Senior Vice President, Chief

Financial Officer and Treasurer

 

MOMENTIVE PERFORMANCE

MATERIALS QUARTZ INC.

By:  

/s/ George F. Knight

Name:   George F. Knight Title:  

Senior Vice President and

Treasurer

MPM SILICONES LLC

By:  

Momentive Performance Materials

USA, Inc., its sole member

 

  By:  

/s/ George F. Knight

  Name:  

George F. Knight

  Title:  

Senior Vice President and

Treasurer

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE

MATERIALS SOUTH AMERICA INC.

By:  

/s/ George F. Knight

Name:   George F. Knight Title:  

Senior Vice President and

Treasurer

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS I LLC By:  

Momentive Performance Materials Inc.,

its sole member

  By:  

/s/ William H. Carter

  Name:  

William H. Carter

  Title:  

Executive Vice President and

Chief Financial Officer

 

JUNIPER BOND HOLDINGS II LLC By:  

Momentive Performance Materials Inc.,

its sole member

  By:  

/s/ William H. Carter

  Name:  

William H. Carter

  Title:  

Executive Vice President and

Chief Financial Officer

 

JUNIPER BOND HOLDINGS III LLC By:  

Momentive Performance Materials Inc.,

its sole member

  By:  

/s/ William H. Carter

  Name:  

William H. Carter

  Title:  

Executive Vice President and

Chief Financial Officer

 

JUNIPER BOND HOLDINGS IV LLC By:  

Momentive Performance Materials Inc.,

its sole member

  By:  

/s/ William H. Carter

  Name:  

William H. Carter

  Title:  

Executive Vice President and

Chief Financial Officer

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE

MATERIALS CHINA SPV INC.

By:  

/s/ George F. Knight

Name:   George F. Knight Title:  

Senior Vice President, Chief

Financial Officer and Treasurer

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]